Case 1:19-cv-00132-SPW Document 12 Filed 07/10/20 Page 1 of 1

fies TY
IN THE UNITED STATES DISTRICT COURT FILEL
FOR THE DISTRICT OF MONTANA JUL 1.0 2020

BILLINGS DIVISION

Clerk, US District Court
District Of Montana
Billings

GAVIN MCCAFFREY,
CV 19-132-BLG-SPW

Plaintiff,
vs. ORDER
ROBERT PARKER,

Defendant.

 

 

Upon Stipulation for Dismissal with Prejudice (Doc. 11) between the parties
hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.
IT IS FURTHER ORDERED that the Final Pretrial Conference hearing set

for Monday, November 2, 2020 at 1:30 p.m. and the Trial set for Monday,

November 16, 2020 at 9:00 a.m. are VACATED.

DATED this “2 ay of July, 2020.

Vn CLV bea.

‘Susan P. Watters
U.S. DISTRICT JUDGE
